The Court

charged with the plaintiff; that if Thibault, or his agent, acting in good faith under the report of the surveyors, stripped and sold the wreck, instead of attempting to put her afloat again, he was protected by his contract, and Russel was bound to allow the expenses. That as to the freight none could be recovered, either general or average, as the coal was never delivered to the consigneee, or accepted by him at a port short of delivery. The freight was only due on the performance of the undertaking to deliver the coal at Boston. Verdict for plaintiff.